GIT ,BERT, Circuit Judge
(dissenting). The reversal of the judgment of the court below must necessarily rest upon the assumption that the lands in question are not public lands of the United States, but are still a part of the Crow Indian Reservation, and as such are subject to the control of the Bureau of Indian Affairs. Prior to the act of April 27, 1904 (33 Stat. 352), the United States had the legal title and the Indians had a right of occupancy in the lands. In Johnson v. McIntosh, 8 Wheat. 543, 5 L. Ed. 681, it was said:
The right of the Indians to their occupancy is as sacred as that of the United States to the foe, but it is only a right of occupancy. Tho possession, when abandoned by the Indians, attaches itself to the fee without further grant.
The act of April 27, 1904, extinguished the Indians’ right of occupancy. After receiving from the Indians an absolute and unconditional cession of all their interest in the lands, thus adding the right of occupancy to the fee, is it the meaning of the act that the United States by a subsequent provision thereof intended to confer upon the Indians an equitable interest in the ceded lands?
*588The agreement between the United States and the Indians, as expressed in the act, provided, in article 1, “that the said Indians of the Crow Reservation do hereby cede, grant and relinquish to the United States all right, title and interest which they may have” to the lands in controversy. In article 2, in consideration of the agreement the United States stipulated and agreed to dispose of the lands. In section 8 it is declared that it is the “intention of this act that the United States shall act as trustee for said Indians to dispose of said lands and to expend and pay over the proceeds received from the sale thereof only as received, as herein provided.” In the act it was further provided that the lands shall be disposed of under the homestead, town-site, and mineral-land laws of the United States and shall be open to settlement and entry by proclamation of the president. This provision, I submit, should be construed to mean that the United States undertakes to sell the lands and to hold the proceeds in trust for the Indians, and that the trust extends only to such proceeds, and that this construction should be given, not only on account of the language creating the trust, but also for the reason that the act opens the lands to settlement under the general land laws of the United States. As was said in United States v. Choctaw, etc., Indians, 179 U. S. 494, 536, 21 Sup. Ct. 149, 165 (45 L. Ed. 291):
“The declaration oí a trust touching the money, and the failure to accompany the cession of the lands with any declaration of a trust in respect to them, manifestly shows that there was an intention to pass to the United States an absolute title to the lands.”
The only decisions in which a trust has been declared in any treaty with the Indians are Minnesota v. Hitchcock, 185 U. S. 373, 22 Sup. Ct. 650. 46 L. Ed. 954, and United States v. Mille Lac Chippewa, 229 U. S. 498, 33 Sup. Ct. 811, 57 L. Ed. 1299, in which cases the court had under consideration the Act of January 14, 1889, c. 24, 25 Stat. 642. In both cases the court said that the cession was not to the United States absolutely, but in trust. In the Mille Lac Chippewa Case the court said:
“It was a cession of all of the unallotted lands. The trust was to be executed by the sale of the ceded lands and a deposit of the proceeds in the treasury of the United States to the credit of the Indians.”
In that case the court held the United States answerable in damages for the reason that the lands had not been disposed of according to the terms of the act, but had been opened to settlement under the general land laws, not strictly for the benefit of the Indians, but in disregard of their rights and to the substantial diminution of the fund which would arrive from a disposition of the lands. In the act of January 14, 1889, so construed, the provision for a trust was the engagement of the United States to hold the proceeds of the land in trust for the benefit of the Indians. That act provided: First, for a complete cession and relinquishment of all title and interest of the Indians; second, for the survey of. the lands; third, for a division into tracts of timber lands and agricultural lands, the former to be appraised and sold at the appraised prices, and the latter to be sold to actual settlers under the homestead law for $1.25 per acre; fourth, *589for the deposit of the funds in the treasury of the United States for the benefit of the Indians. I submit that the meaning of the decision is that the trust extended only to the sale and the disposition of the proceeds thereof, and not to the title by which the United States held the lands. But, if indeed a trust was imposed upon the title itself, that case is to be distinguished from the case at bar, in that the lands ceded by the Crow Indians were made public lands of the United States, whereas by the treaty with the Mille Eac Chippewas the United Stales received no authority to deal with the lands as public lands, but was required to sell the same at fixed prices.
The very question here involved, the effect of the agreement with the Crow Indians, was passed upon by this court in Bean v. Morris, 159 Fed. 651, 86 C. C. A. 519. In that case we said:
“It is also urged that complainant’s appropriation was invalid, because at the date of the initiation of his claim the headwaters of Sage creek were within the limits of the Orow Reservation in the state of Montana; that the complainant's appropriation confesTcd no right upon him as against the Indians of that reservation; and that appellants have succeeded to all rights of such Indians by their settlement upon the lands then occupied by such Indians. We think a complete answer to this contention is found in the opinion of the learned judge presiding in the Circuit Court, in which he said: ‘When the right of the Indians was extinguished, and the land was thrown open to settlement, it became public.’ ”
In the opinion of the Circuit Court so referred to, Morris v. Bean, 146 Fed. 423, it was also said:
“When the right of occupancy ceased, the fee always having been in the United States, the lands became public by being thrown open to settlement, as the term was defined in Newhall v. Sanger.”
On certiorari from the Supreme Court our decision was affirmed in Bean v. Morris, 221 U. S. 485, 31 Sup. Ct. 703, 55 L. Ed. 821, and while that court found it unnecessary to discuss the precise question of the status of the ceded Indian lands after the act of April 27, 1904, the decision must have been based upon the assumption that the lands became public lands by virtue of that act. The views of the court on that question must be taken to be comprehended in that portion of the opinion in which it was said:
•‘Other matters adverted to in argument, so far as not disposed of by what we have said, have been dealt with sufficiently in two courts. It is enough here to say that we are satisfied with their discussion and confine our own to the only matter that warranted a certiorari or suggested questions that might be grave.”
Irrespective of any question of a trust created by the act of April 27, 1904, it is clear that all ceded lands of the Crow Indians were by that act and the subsequent proclamation of the President made public lands of the United States, and as such were opened to settlement and exploration. On May 24, 1906, the President by virtue of the power vested in him by the act declared and made known that all of the unallotted lands in the reservation except those which had been withdrawn for reclamation, those which had been reserved as subject to preference right of entry and the school lands “be opened to settlement, entry, and disposition under the general provisions of the homestead, town-site, and mineral-land laws of the United States.” *590Lands thrown open to settlement and exploration are no longer reserved lands. The lands were taken out of the category of Indiaii lands and were placed under the control of the Land Department, and the Bureau of Indian Affairs had no further control of the same. In Newhall v. Sanger, 92 U. S. 761, 23 L. Ed. 769, it was said that the words “public lands” are used to describe such lands as are subject to sale or other disposition under general laws. In order that lands be public lands it is unnecessary that they shall be open to settlement under all of the land laws of the United States. 'This court so held in United States v. Blendauer, 128 Fed. 910, 63 C. C. A. 636. It is inconsistent with the purpose of the act that settlement and exploration shall be barred or embarrassed by lessees of the Bureau of Indian Affairs, who are authorized under the regulations of that Bureau to fence, inclose, and improve the leased lands. As against such a lease, if valid, the settler or prospector is powerless to assert a right of access as upon public lands of the United States. I submit that the judgment should be affirmed.